Citation Nr: 0500749	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-06 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Center (RPC)
in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, United States Code, prior to January 14, 1999.


REPRESENTATION

Appellants represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the RPC.  This case 
was previously before the Board in May 2003, when it was 
remanded for additional development.

For the reasons set forth below, this appeal is again being 
REMANDED to the RPC, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
applies to earlier effective date claims, and that it may 
require VA to notify the claimant that evidence of an earlier 
filed claim is necessary to substantiate the claim.  Huston 
v. Principi, 17 Vet. App. 195, 202-03 (2003).

In this case, the RPC has provided the appellant with notice 
of elements (2) and (3), above.  The RPC has not, however, 
provide her with a clear explanation of the information and 
evidence necessary to substantiate her claim, as set out in 
Huston.  Accordingly, a remand is required for corrective 
action.

When a claimant files a notice of disagreement with a VA 
determination, the agency of original jurisdiction is charged 
with issuing the claimant a statement of the case (SOC).  
38 C.F.R. § 19.26.  The SOC must be complete enough to allow 
the appellant to present written and/or oral argument before 
the Board, and must contain, among other things, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 C.F.R. § 19.29.

The SOC provided to the appellant in June 2001 does not 
contain an adequate summary of the laws and regulations 
applicable to this claim.  Specifically, the SOC contains one 
regulation that appears to have no applicability to the claim 
at issue (38 C.F.R. § 21.7131, pertaining to commencing dates 
for educational assistance under Chapters 30 and 36 of the 
United States Code), and omits reference to several statutes 
and regulations that are, in fact, applicable (including 
38 C.F.R. §§ 21.1032(a), 21.3030, 21.4131, 21.3041(a) and 
(b), and 21.3021(m), and 38 U.S.C.A. §§ 5113(b)(1) and 
7722(c)).  This needs to be corrected in order to ensure the 
appellant full due process of law.

For the reasons stated, this case is REMANDED to the RPC via 
the AMC for the following actions:

1.  The RPC should issue a VCAA notice letter 
to the appellant and her representative.  She 
should be notified of any information and 
medical or lay evidence that is necessary to 
substantiate this claim; which information 
and evidence, if any, she required to provide 
to VA; and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  
As suggested by the Court in Huston, the 
notice should contain language informing the 
appellant that in order to substantiate a 
claim for an earlier effective date for DEA, 
she should submit evidence demonstrating that 
a formal or informal claim for such benefits 
was filed prior to January 14, 2000.  

2.  After the appellant has been given an 
opportunity to respond, the RPC should take 
adjudicatory action on the matter here in 
question.  If any benefit sought remains 
denied, the RPC should issue a supplemental 
SOC (SSOC) to the appellant and her 
representative.  The SSOC should include a 
citation to, and summary of, 38 C.F.R. 
§§ 21.1032(a), 21.3030, 21.4131, 21.3041(a) 
and (b), and 21.3021(m); 38 U.S.C.A. 
§ 7722(c); and the current and former 
versions of 38 U.S.C.A. §§ 5113(b)(1) 
(amended in November 2000).

After the appellant and her representative has been given an 
opportunity to respond to the SSOC, the claims file and 
accompanying education folder should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until she receives further notice.  She may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


